Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 1 of 14 PageID #: 2978




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

SALLY SANZONE, et al.,                         )
                                               )
           Plaintiffs,                         )
                                               )
      v.                                       )      Case No. 4:16 CV 923 CDP
                                               )
MERCY HEALTH, et al.,                          )
                                               )
           Defendants.                         )

                          MEMORANDUM AND ORDER

      The Eighth Circuit affirmed my decision on defendants’ motion to dismiss

that the Mercy Health retirement and pension plan at issue in this case is a church

plan under the Employee Retirement Income Security Act of 1974 (ERISA) and

thus is exempt from ERISA coverage and requirements. See Sanzone v. Mercy

Health, 954 F.3d 1031 (8th Cir. 2020). The court remanded the matter, however,

for me to determine whether the deprivation of ERISA protections confers Article

III standing on plaintiffs for their alternative claim that applying the church-plan

exemption violates the Establishment Clause of the First Amendment. Id. at 1047.

Because plaintiffs’ claimed deprivations do not establish a concrete injury,

plaintiffs lack the requisite standing to pursue their constitutional claim. I will

therefore dismiss plaintiffs’ Establishment Clause claim for lack of jurisdiction and
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 2 of 14 PageID #: 2979




will not reinstate plaintiffs’ state law claims.

       The background of this litigation and the nature of plaintiffs’ claims are

thoroughly set out in my Memorandum and Order entered August 27, 2018 (ECF

175) and will not be repeated here. In that Memorandum and Order, I concluded

that the Mercy Health MyRetirement Personal Pension Account Plan (the “Plan” or

“Mercy Plan”), under which plaintiffs Sally Sanzone and Gene Grasle currently

receive pension benefits, satisfied the statutory requirements for church-plan

exemption under ERISA and thus that the Plan was not an ERISA plan. With this

determination that the Mercy Plan was a church plan exempt from ERISA,

plaintiffs’ alternative claim that the church-plan exemption is unconstitutional as

applied to the Mercy Plan became ripe for consideration. I concluded, however,

that plaintiffs lacked standing to bring the claim given that their hypothesized

allegation that the Plan could potentially be underfunded in the future was

insufficient to constitute an injury in fact.1

       The Eighth Circuit agreed and affirmed on both issues. See Sanzone, 954

F.3d at 1046 (“[T]he Plan, as alleged, is a church plan.”), and id.(“We agree with

the district court that the underfunding here does not meet [the] standard [for



1
  Having dismissed plaintiffs’ federal claims, I determined to not exercise supplemental
jurisdiction over plaintiffs’ state law claims and dismissed those without prejudice.



                                              -2-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 3 of 14 PageID #: 2980




standing].”). However, the Eighth Circuit identified injuries in addition to

underfunding that plaintiffs asserted in their complaint that could possibly confer

standing on their Establishment Clause claim – “most importantly, the deprivation

of ERISA protections.” Id. at 1047. “Those protections include ERISA’s funding

requirements, Pension Benefit Guarantee Corporation insurance, and notice

requirements. But for the church-plan exemption, Sanzone would be able to sue

under ERISA to enforce those protections. The inquiry, therefore, is whether the

deprivation of the specified ERISA protections constitutes sufficient injury to

confer standing.” Id. For the following reasons, it does not.

                                   Legal Standard

      Article III standing “presents a question of justiciability; if it is lacking, a

federal court has no subject-matter jurisdiction over the claim.” Miller v. Redwood

Toxicology Lab., Inc., 688 F.3d 928, 934 (8th Cir. 2012) (citing Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 92-94 (1998)). Accordingly, “Article III

standing must be decided first by the court[.]” Id.; see also City of Clarkson Valley

v. Mineta, 495 F.3d 567, 569 (8th Cir. 2007).

      For Article III standing, plaintiffs must show: (1) that they suffered an

“injury in fact”; (2) that a causal relationship exists between the injury and the

challenged conduct; and (3) that it is likely, as opposed to merely speculative, that




                                          -3-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 4 of 14 PageID #: 2981




the injury will be redressed by a favorable decision. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992); Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); Steger v. Franco, Inc., 228 F.3d

889, 892 (8th Cir. 2000). Abstract injury is not enough to demonstrate injury in

fact. Plaintiffs must allege that they have sustained or are in immediate danger of

sustaining some direct injury as a result of the challenged conduct. O’Shea v.

Littleton, 414 U.S. 488, 494 (1974) (citing Massachusetts v. Mellon, 262 U.S. 447,

488 (1923)). The injury or threat of injury must be concrete and particularized,

actual or imminent; not conjectural or hypothetical. Id. (citing Golden v. Zwickler,

394 U.S. 103, 109-10 (1969); Maryland Cas. Co. v. Pacific Coal & Oil Co., 312

U.S. 270, 273 (1941); United Pub. Workers v. Mitchell, 330 U.S. 75, 89-91

(1947)). See also Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1618 (2020); Friends

of the Earth, 528 U.S. at 180-81. If the injury is alleged to be imminent rather than

actual, plaintiffs must demonstrate that “the threatened injury is ‘certainly

impending,’ or there is a ‘substantial risk that the harm will occur.’” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 157 (2014) (quoting Clapper v. Amnesty

Int’l USA, 568 U.S. 398, 414 n.5 (2013)). “‘Allegations of possible future injury’

are not sufficient.” Clapper, 568 U.S. at 409 (quoting Whitmore v. Arkansas, 495

U.S. 149, 158 (1990)) (emphasis in Clapper).




                                         -4-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 5 of 14 PageID #: 2982




        As the parties invoking federal jurisdiction, plaintiffs bear the burden to

establish standing. Lujan, 504 U.S. at 561.

                                       Discussion

        As an initial matter, I reject plaintiffs’ assertion that the Mercy Plan’s lack of

ERISA protections in general is sufficient in itself to confer Article III standing on

their constitutional challenge to the Plan. To hold otherwise would render

meaningless the exceptions to ERISA coverage Congress included in this

comprehensive legislation. See 29 U.S.C. § 1003(b). Accordingly, plaintiffs’

claim that they have standing to “seek the benefits of ERISA writ large” (ECF 204

at header p. 10) without establishing a particularized injury to themselves is

denied.

        I turn now to the specific ERISA protections plaintiffs assert and that the

Eighth Circuit identified to determine whether plaintiffs’ complaint sufficiently

alleges that the Mercy Plan’s lack of such protections has caused them an injury in

fact.

A.      Funding Requirements

        ERISA establishes minimum funding requirements for employee benefit

plans that are covered by its provisions. 29 U.S.C. § 1082. Plaintiffs claim that

but for the unconstitutional application of church-exempt status, the Mercy Plan




                                           -5-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 6 of 14 PageID #: 2983




would be subject to such minimum funding requirements. Plaintiffs contend that

the lack of ERISA’s funding requirements under § 1082 places the Plan at

substantial risk of being unable to pay Plan participants their accrued benefits.

       A plan satisfies ERISA’s minimum funding standard for a plan year if “the

employers make contributions to or under the plan for any plan year which, in the

aggregate, are sufficient to ensure that the plan does not have an accumulated

funding deficiency . . . as of the end of the plan year.” 29 U.S.C. § 1082(A)(2)(c).

This requires, “in essence, that an employer’s annual contributions to a defined

benefit plan meet the current annual cost (determined under an approved actuarial

method) of future pension benefits and administrative expenses.” American

Commc’n Ass’n, Local 10 I.B.T. v. Retirement Plan for Emps. of RCA Corp. &

Subsidiary Co., RCA, 488 F. Supp. 479, 482 (S.D.N.Y. 1980). Plaintiffs

acknowledge in their complaint 2 that the Mercy Plan here has its own funding

requirements (see ECF 145 at ¶¶ 83, 119, 156B), but they argue that the lack of

ERISA’s minimum funding requirement to satisfy the current value of future

benefits places them at substantial risk of not being paid their pension benefits in

the future. This is a hypothetical injury.



2
 The operative complaint here is plaintiffs’ Consolidated Second Amended Class Action
Complaint. (ECF 145.) Class certification was never sought or granted on this complaint.



                                             -6-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 7 of 14 PageID #: 2984




      Because plaintiffs do not allege that the Mercy Plan has failed to pay them

benefits, they do not assert an actual injury. See Feather v. SSM Health, No.

4:16CV1669 HEA, 2018 WL 3536613, at *4 (E.D. Mo. July 23, 2018) (citing

Duncan v. Muzyn, 885 F.3d 422, 427 (6th Cir. 2018) (“So what is Plaintiffs’ injury

here? Start with what it is not: any actual loss or decrease in their benefits.”)).

And because the lack of ERISA’s minimum funding requirement in the

circumstances here does not create a “substantial risk” that plaintiffs’ benefits will

be affected in the future or that Plan default is “certainly impending,” there is no

imminent injury. Id. (citing In re SuperValu, Inc., 870 F.3d 763 (8th Cir. 2017);

Duncan, 885 F.3d at 428).

      The Plan is sufficiently funded to pay benefits for nearly a decade even if

Mercy Health and the Participating Employers stop making the contributions

required under the Plan. See Sanzone, 954 F.3d at 1046. The ability to pay a

decade’s worth of actuarial pension benefits does not show a certainly-impending

default. See Feather, 2018 WL 3536613, at *4. Moreover, given the hypothetical

contingencies that must be met in order for plaintiffs’ benefits to be adversely

affected, there is no “substantial risk” that plaintiffs will be harmed if ERISA’s

minimum-funding standard is not in place: if there are insufficient levels of

contributions going forward, the Plan could default; and if Mercy Health




                                          -7-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 8 of 14 PageID #: 2985




terminates the Plan upon default, plaintiffs may not receive benefits. See id. And

this would all occur several years down the road. Standing cannot be based on a

“highly attenuated chain of possibilities.” Clapper, 568 U.S. at 410 (citing

Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009); Whitmore, 495 U.S. at

157-60). See also Arpaio v. Obama, 797 F.3d 11, 21 (D.C. Cir. 2015) (“When

considering any chain of allegations for standing purposes, we may reject as overly

speculative those links which are predictions of future events[.]”). And, as Judge

Autrey noted in Feather, several circuit courts addressing participants’ claims of

possible harm through plan default “have rejected similar hypothetical risks.”

Feather, 2018 WL 3536613, at *4 (citing Duncan, 885 F.3d at 428-29 (“Plaintiffs

will only be harmed if the Plan runs out of money and if the TVA refuses to make

up the shortfall while Plaintiffs are still receiving benefits from the Plan.”); Lee v.

Verizon Commc’ns, Inc., 837 F.3d 523, 529-31 (5th Cir. 2016) (concluding that

“constitutional standing for defined-benefit plan participants requires imminent

risk of default by the plan, such that the participant’s benefits are adversely

affected”); Perelman v. Perelman, 793 F.3d 368, 375 (3d Cir. 2015) (finding a risk

of future adverse effects on benefits not an injury-in-fact); David v. Alphin, 704

F.3d 327, 338 (4th Cir. 2013) (“We find these risk-based theories of standing

unpersuasive, not least because they rest on a highly speculative foundation




                                          -8-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 9 of 14 PageID #: 2986




lacking any discernable limiting principle.”).

      Plaintiffs’ allegation that they will be harmed in the future because the

Mercy Plan is not protected by ERISA’s minimum funding requirement is too

speculative to establish a concrete injury and is therefore insufficient to confer

standing.

B.    Pension Benefit Guarantee Corporation Insurance

      Under ERISA, the Pension Benefit Guarantee Corporation (PBGC)

administers a plan-termination insurance program that pays the vested pension

benefits of retirees whose defined-benefit plans fail and become unable to pay

benefits themselves. 29 U.S.C. §§ 1302, et seq. See also Thole, 140 S. Ct. at 1621.

Plaintiffs contend that they are harmed here because, as an ERISA-exempt plan,

the Mercy Plan is not insured by the PBGC, which places their receipt of vested

pension benefits at risk.

      PBGC insurance only provides a benefit if a plan terminates underfunded,

which, as discussed above, has not occurred here, is not certainly impending, and

does not have a substantial risk of occurring. Therefore, because plaintiffs’ theory

of harm caused by the lack of ERISA-required insurance is based on a series of

hypothetical contingencies too speculative to be considered “imminent,” there is no

injury in fact and plaintiffs lack standing to bring the claim. See Feather, 2018




                                         -9-
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 10 of 14 PageID #: 2987




WL 3536613, at *5 (citing Krauter v. Siemens Corp., No. 17-1662, 2018 WL

921542, at *3 (3d Cir. Feb. 16, 2018) (finding claim regarding lack of insurance

for retirement benefit was speculative because plaintiff “would only be harmed by

[its] absence if there were to be a default.”)).

C.     Notice and Disclosure Requirements

       Plaintiffs request that defendants pay civil monetary penalties for their

failure to provide to plaintiffs and Plan participants certain notices that are required

under ERISA. Plaintiffs also request that I order defendants to comply with

ERISA’s reporting and disclosure requirements.3 Notably, plaintiffs do not allege

that they sustained any injury from defendants’ alleged lack of ERISA-required

notices and disclosures, or that any injury is imminent. “[I]ntangible injuries must

still be connected to a risk of real harm.” Feather, 2018 WL 3536613, at *6 (citing

Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1549 (2016)). “Article III standing

requires a concrete injury even in the context of a statutory violation.” Spokeo,

136 S. Ct. at 1549. “For that reason, [a plaintiff] could not, for example, allege a

bare procedural violation, divorced from any concrete harm, and satisfy the injury-

3
  Specifically, plaintiffs seek ERISA’s civil monetary penalties for defendants’ alleged failure to
provide notices of failure to meet minimum funding, funding notices, and pension benefit
statements. Plaintiffs also request that defendants be ordered to provide ERISA-required
summary plan descriptions, annual reports, and summary annual reports. (ECF 145 at ¶¶ 217-30,
255-56.)




                                              - 10 -
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 11 of 14 PageID #: 2988




in-fact requirement of Article III.” Id. Plaintiffs’ complaint here does not allege

any risk of real harm associated with the claimed procedural violations.

       To the extent plaintiffs contend in their supplemental briefs on defendants’

motion to dismiss that the Plan’s lack of notice and disclosure deprives them of

information necessary to plan their future (see ECF 195 at header p. 10, ECF 204

at header p. 13), I note that plaintiffs did not assert this alleged injury in their

complaint. On a motion to dismiss, I must view standing in light of the factual

allegations of the complaint. Sanzone, 954 F.3d at 1046. I will therefore not

address whether a lack of information for purposes of long-term planning

constitutes a concrete injury sufficient to confer standing.

       Accordingly, because plaintiffs’ complaint does not connect the Mercy

Plan’s lack of notice and/or disclosure to any concrete injury, plaintiffs lack Article

III standing to assert the claim here.

D.     Other Injury

       Plaintiffs also allege in their complaint that the church-plan exemption gives

Mercy Health an unfair advantage over its competitors because it does not have to

pay premiums for PBGC insurance and is not required to make minimum

contributions to fund the Plan. But plaintiffs are not Mercy Health’s competitors.

Because plaintiffs themselves have no concrete stake in this aspect of their claim,




                                           - 11 -
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 12 of 14 PageID #: 2989




they lack Article III standing to bring it. See Thole, 140 S. Ct. at 1619.

E.     “Able to Sue Under ERISA”

       The Eighth Circuit stated that “but for the church-plan exemption,” plaintiffs

“would be able to sue under ERISA” to enforce the protections identified above.

Sanzone, 954 F.3d at 1047. The Supreme Court’s decision in Thole, however,

decided less than three months after the Eighth Circuit’s opinion here, casts doubt

on this statement.

       In Thole, the Supreme Court determined that participants in an ERISA-

covered defined-benefit pension plan did not have Article III standing to bring

claims under ERISA for alleged mismanagement that resulted in losses to the plan.

The Court reasoned that the plaintiff-participants did not have a concrete stake in

the lawsuit because, win or lose, they would continue to receive the same pension

benefits that they were already slated to receive, and for the rest of their lives. 140

S. Ct. at 1619. And the Court noted that the complaint “did not plausibly and

clearly claim that the alleged mismanagement of the plan substantially increased

the risk that the plan and the employer would fail and be unable to pay the

plaintiffs’ future pension benefits.” Id. at 1622. For the reasons set out above,

plaintiffs’ complaint here suffers the same infirmity.

       The Court also held that the plaintiff-participants did not have standing to




                                         - 12 -
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 13 of 14 PageID #: 2990




bring claims on behalf of the plan itself – that is, that the plan has been injured by

defendants’ alleged conduct – because “the litigants themselves still must have

suffered an injury in fact, thus giving them a sufficiently concrete interest in the

outcome of the issue in dispute.” Thole, 140 S. Ct. at 1620 (internal quotation

marks and citations omitted). See also Harley v. Minnesota Min. & Mfg. Co., 284

F.3d 901, 906 (8th Cir. 2002) (“limits on judicial power imposed by Article III

counsel against permitting participants or beneficiaries who have suffered no

injury in fact from suing to enforce ERISA fiduciary duties on behalf of the Plan.”)

(emphasis in Harley). For the reasons discussed above, the plaintiffs here have not

suffered an injury in fact on their claims of minimum funding, lack of insurance,

and lack of notice and disclosures and thus do not have a concrete stake in the

outcome of this lawsuit. If the Mercy Plan has been harmed by the deficiencies

alleged in plaintiffs’ complaint, it is the Plan’s claim to pursue, not the plaintiff-

participants here.

       Therefore, even if the Mercy Plan was not a church plan and was covered by

ERISA, the plaintiffs here would nevertheless have no standing to bring their

claims to enforce the ERISA protections they seek in this litigation.

F.     State Law Claims

       Because I will dismiss plaintiffs’ remaining constitutional claim for lack of




                                          - 13 -
Case: 4:16-cv-00923-CDP Doc. #: 207 Filed: 11/04/20 Page: 14 of 14 PageID #: 2991




Article III standing, I continue to decline to exercise supplemental jurisdiction over

plaintiffs’ alternative state law claims pursuant to 28 U.S.C. § 1367(c)(3) and will

not reinstate them to this action.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs’ claim that the church-plan

exemption as applied to the Mercy Plan violates the Establishment Clause of the

First Amendment of the Constitution is dismissed for lack of subject-matter

jurisdiction.

       IT IS FURTHER ORDERED that plaintiffs’ alternative state law claims

remain dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3).

       A separate Order of Dismissal is entered herewith.




                                    CATHERINE D. PERRY
                                    UNITED STATES DISTRICT JUDGE
Dated this 4th day of November, 2020.




                                        - 14 -
